Title: Abigail Adams to John Adams, 31 December 1793
From: Adams, Abigail
To: Adams, John


my dearest Friend
Quincy Dec’br 31 1793
Your two kind Letters of the 19 & 20th reachd me on the 28th they are my saturday evenings repast. you know my mind is much occupied with the affairs of our Country. if as a Female I may be calld an Idle I never can be an uninterested Spectator of what is transacting upon the great Theater, when the welfare and happiness of my Children & the rising generation is involved in the present counsels and conduct of the principal Actors who are now exhibiting upon the stage. That the Halcion days of America are past I fully believe, but I cannot agree with you in sentiment respecting the office you hold; altho it is so limited as to prevent your being so actively usefull as you have been accustomed to, yet those former exertions and Services give a weight of Character which like the Heavenly orbs silently diffuse a benign influence. Suppose for Instance as things are often exemplified by their contraries, a Man, in that office, of unbridled Ambition, Subtile intriguing, warpd and biased by interested views, joining at this critical crisis, his secret influence against the Measures of the President, how very soon would this country be involved in all the Horrours of a civil War. I am happy to learn that the only fault in your political Character and one which has always given me uneasiness, is wearing away, I mean a certain irritability which has some times thrown you of your Gaurd and shewn as is reported of Louis 14’th that a Man is not always a Hero— Partizans are so high, respecting English and French politicks, and argue so falsly and Reason so stupidly that one would suppose they could do no injury, but there are so many who read and hear without reflecting and judging for themselves and there is such a propensity in humane Nature to believe the worst especially when their interest is like to be affected, that if we are preserved from the Calamities of War it will be more oweing to the superintending Providence of God than the virtue and wisdom of Man. How we are to avoid it with France supposing Genet should not be recall’d I know not. must we Submit to such insults? judging from the manner in which France has carried on the present War, I should not wonder if they feard a Partition of their Kingdom. A Frenchman reminding an English man of the Time when in the Reign of Henry the sixth, the English were almost absolute Masters of France Said sneerlingly to him “When do you think you will again become Lords of our Kingdom?” to which the Englishman replied, [“]When your iniquities shall be greater than ours.” how can any Nation expect to prosper who War against Heaven?
By this time you will have seen all the Numbers of Columbus. I should like to know the Presidents opinion of them, as well as some other Gentlemen who are judges. they assuredly are ably written, and do honour both to the Head and Heart of the writer, who deserves well of his fellow citizens for the information he has thrown upon a subject of so much importance at so critical a period—but their is a “barberous Noise of asses Apes and dogs” raisd by it in the Chronical. nevertheless sound reason and cool Argument will prevail in the end.
Having spun my thread out with respect to politicks I will think a little of our own private affairs. dr Tufts has paid two hundred pounds and become responsible himself for the remainder. I wrote to you his further intention, the 17 of Janry he proposes to discharge two hundreds pounds more. I have closed my account this day I have kept an exact account of my expenditures & payments since you left me, which I inclose to you. mr Cary offerd to bring me an other load of Hay at the same price. what he brought is agreed to be of the first quality, and it was all weighd, but I did not feel myself in a capacity to engage it absolutely. we have heitherto had so little snow that Buisness is dull mr Belcher has cleard of all the sea weed untill some high Tide brings more. he is now getting home the pine wood.
our Friends desire to be rememberd to you. mrs Brisler and family are well. you will present me affectionatly to mrs washington who I respect and Love
My Love to Thomas. I hear he is for fighting the Algerines, but I am not sure that would be the best oconomy, tho it might give us a good pretence [for] Building a Navy that we need not be twichd by the Nose by every sausy Jack a Nips— he had better find Law for his countrymen and prevail upon them to take it.
I am as ever most affectionatly / yours
A Adams
 